DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10), in the reply filed on 7/20/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "grass-like" renders the claim(s) indefinite because it is unclear what would be the "grass-like" nano-structure is intended to convey, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(e).

The terms “high transparency” and “high haze” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 directly or indirectly depends on claim 1 and therefore, include the limitation.

Claim 5 recites the limitation "the texture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the texture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the texture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the texture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 8,017,234; herein after “Jin”).
Regarding Claim 1, Jin discloses a structure, comprising: a substrate selected from the group consisting of polymer and glass, having a top surface and an opposing bottom surface (see col. 3, lines 47-67, col. 4, lines 1-17, Col. 6, lines 62-67, and col. 7, lines 1-14); and a nano-structured texture having a grass-like form comprising a plurality of blades and formed on at least one of the top surface and the bottom surface of the substrate (see col. 10, lines 60-67, and col. 11, lines 1-16).
Jin fails to explicitly disclose an optically high transparency, high haze structure, comprising a sub-wavelength, nano-structured texture. It is submitted that the glass substrate including nano-grass disclosed in Jin is considered indistinguishable from the recited structure, and would appear to be capable of having the recited optically high transparency and high haze, and sub-wavelength nano-structured texture (see Col. 6, lines 62-67, Col. 7, lines 1-14, Col. 10, lines 60-67, and Col. 11, lines 1-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable transparency and haze of the structure, and sub-wavelength of the nano-structured texture involves only routine skill in the art, for the purpose of producing a structure having a desired optical transparency and haze, and thereby use the structure to form a structural object having a coating useful in industrial devices as suggested by Jin (col. 3, lines 47-67, and Col. 4, lines 1-17). 
Regarding Claim 2, Jin discloses above the structure of claim 1. 
Jin fails to explicitly disclose the structure, wherein the plurality of blades has a height from about 1-10 µm. 
However, it is submitted that Jin discloses that the length of the nanofiber in the nano-grass state can be controlled in the range of about 50 nm to 2 µm (see col. 11, lines 16-42); and aforesaid overlaps the claimed range and overlapping ranges are prima-facie obvious, see MPEP 2144.05.
Regarding Claim 3, Jin discloses above the structure of claim 1. 
Jin fails to explicitly disclose the structure, wherein the distance between each of the plurality of blades is from about 100-700 nanometers. 
Jin discloses that the diameter of the composite nanofiber in the nano-grass state is in the range of 10 to 200 nm, the length of the nanofiber in the nanograss state can be controlled in the range of about 50 nm to 2 µm, and the thickness or height of the nano-grass can be varied in the range of 50 nm to 20 mu.m (col. 11, lines 16-42); and aforesaid overlaps the claimed range and overlapping ranges are prima-facie obvious, see MPEP 2144.05.
Regarding Claim 4, Jin discloses above the structure of claim 1.
 Jin fails to explicitly disclose the structure, wherein each of the high haze and the high transparency is greater than 80%. 
It is submitted that the glass substrate including nanograss disclosed in Jin is considered indistinguishable from the recited structure, and would appear to be capable of having the recited optically high transparency and-high haze [see Col. 3 Lns. 47-67, Col. 4 Lns. 1-17, Col. 6 Lns. 62-67, Col. 7 Lns. 1-14, Col. 10 Lns. 60-67, and Col. 11 Lns. 1-16). 
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Jin, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable transparency and haze of the structure, involves only routine skill in the art, for the purpose of producing a structure having a desired optical transparency and haze, and thereby use the structure to form a structural object having a coating useful in industrial devices as suggested by Jin  (col. 3, lines 47-67, and col. 4, lines 1-17). 

Regarding Claim 5, Jin discloses above the structure of claim 1. 
Jin fails to explicitly disclose the structure, further comprising a liquid of comparable index of refraction as the substrate applied thereto that is effective to switch the substrate to one optical state when the texture is filled with the liquid, and to a different optical state when the liquid is removed. 
Jin discloses applying a polymer solution of metal ion and organic coloring material to the substrate which appears to develop a color change or optical state depending on the amounts of metal ion and organic coloring agent used, and calcining the substrate to remove the polymer (see col. 3, lines 47-67, col. 4, lines 1-17, col. 11, lines 63-67, col. 12, lines 1-24, and col. 13, lines 14-26, and 41-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable liquid of comparable index of refraction, and optical states of the structure, involves only routine skill in the art, for the purpose of producing a structure having desired optical states, and thereby use the structure to form a structural object having a coating useful in industrial devices  as suggested by Jin (col. 3, lines 47-67, and col. 4, lines 1-17).
Regarding Claim 6, Jin discloses above the structure of claim 1, further comprising a low surface energy passivation selected from a molecule or element deposited on the texture to impart superhydrophobic properties (see col. 6, lines 23-30, and col. 13, lines 14-40).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 8,017,234; herein after “Jin”) as applied to claim 1 above, and further in view of Krishnan et al (US 2007/0009709, herein after “Krishnan”).
With regards to claim 7, Jin discloses above the structure of claim 1.
Jin fails to explicitly disclose the structure, where the texture provides superhydrophilic properties. 
However, Krishnan teaches that it is known in the art to provide the texture of a substrate including nanostructure with a superhydrophilic surface [0030], and [0031]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Krishnan, for the purpose of providing the texture with superhydrophilic properties, and thereby obtain a surface region having a desired wettability and contact angle as suggested by  Krishnan [0031]. 
Regarding Claim 8, Jin discloses above the structure of claim 1. 
Jin fails to explicitly disclose the structure, further comprising a high surface energy passivation selected from a molecule or element deposited on the texture to impart superhydrophilic properties. 
However, Krishnan teaches that it is known in the art to provide the texture of a substrate including nanostructure with a polymer or element to produce a superhydrophilic surface [0030] and [0031]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Krishnan, for the purpose of providing the texture with superhydrophilic properties, and thereby obtain a surface region having a desired wettability and contact angle as suggested by Krishnan [0031].  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 8,017,234; herein after “Jin”) as applied to claim 1 above, and further in view of Yang et al (US 2016/0108256, hereinafter, “Yang”).
Regarding Claim 9, Jin discloses abvoe the structure of claim 1. 
Jin fails to explicitly disclose the structure, wherein one of the top and bottom surfaces of the substrate has the sub-wavelength, nano-structured texture formed thereon and the other of the top and bottom surfaces has a transparent conductor deposited thereon. 
However, Yang teaches that it is known in the art to incorporate a transparent conductor film formed from metal nanowire components on a substrate [see Paras. 0045, 0046, and 0048]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Yang, for the purpose of depositing a transparent conductor film on the substrate, and thereby produce a desired electrical conductivity in the structure as suggested by Yang ([0045], [0046], and [0018]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5,7- 16 of copending Application No. 16/565,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the co-pending application ‘996 broadly encompasses the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713